

116 HR 44 IH: Coretta Scott King Mid-Decade Redistricting Prohibition Act of 2019
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 44IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Ms. Jackson Lee introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit States from carrying out more than one Congressional redistricting after a decennial
			 census and apportionment.
	
		1.Short title; finding of constitutional authority
 (a)Short TitleThis Act may be cited as the Coretta Scott King Mid-Decade Redistricting Prohibition Act of 2019. (b)FindingCongress finds that it has the authority to establish the terms and conditions States must follow in carrying out Congressional redistricting after an apportionment of Members of the House of Representatives because—
 (1)the authority granted to Congress under article I, section 4 of the Constitution of the United States gives Congress the power to enact laws governing the time, place, and manner of elections for Members of the House of Representatives; and
 (2)the authority granted to Congress under section 5 of the fourteenth amendment to the Constitution gives Congress the power to enact laws to enforce section 2 of such amendment, which requires Representatives to be apportioned among the several States according to their number.
 2.Limit on congressional redistricting after an apportionmentThe Act entitled An Act for the relief of Doctor Ricardo Vallejo Samala and to provide for congressional redistricting, approved December 14, 1967 (2 U.S.C. 2c), is amended by adding at the end the following: A State which has been redistricted in the manner provided by law after an apportionment under section 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a), may not be redistricted again until after the next apportionment of Representatives under such section, unless a court requires the State to conduct such subsequent redistricting to comply with the Constitution or to enforce the Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.)..
 3.No effect on elections for State and local officeNothing in this Act or in any amendment made by this Act may be construed to affect the manner in which a State carries out elections for State or local office, including the process by which a State establishes the districts used in such elections.
 4.Effective DateThis Act and the amendment made by this Act shall apply with respect to any Congressional redistricting which occurs after the regular decennial census conducted during 2020.
		